ORDER OF SUSPENSION

JOHN D. MINTON, Chief Justice.
By Opinion and Order entered September 26, 2013, this Court found William A. Nisbet, IV,1 guilty of violating SCR 3.130-1.16(d), suspending Nisbet from the practice of law in the Commonwealth of Kentucky for thirty days. The Court granted Nisbet probation, stating that “[t]he thirty-day suspension will be probated for one year, subject to the condition that Nisbet pay full restitution in the amount of $1,000 to Alicia M. and Charles Messamore within sixty days of the entry of this order[.]”
On December 27, 2013, the Kentucky Bar Association (KBA) filed a Motion to Show Cause for Nisbet’s failure to comply with the conditions of probation. The KBA stated that Nisbet had failed to pay restitution to the Messamores in accordance with the terms of his probation. The Court granted the KBA’s motion; and a Show Cause Order was issued on March 20, 2014, giving Nisbet thirty days to respond. Nisbet filed no response.
Nisbet’s failure to comply with the terms of discipline set forth in the Opinion and Order entered September 26, 2013, and his failure to respond to the Show Cause Order issued March 20, 2014, allow this Court to “impose the thirty-day suspension as recommended by the Board in this matter[.]” Accordingly, having reviewed the record and being otherwise fully and sufficiently advised, the Court ORDERS:
1) William A. Nisbet, IV, KBA Member No. 89006, having been found guilty of the charge alleged in KBA File No. 20452 and having violated the terms of his probation, is SUSPENDED from the practice of law for thirty days. The suspension shall take effect upon the date of entry of this order;
2) Nisbet is directed to pay full restitution in the amount of $1,000 to Alicia M. and Charles Messamore, for which the Messamores may seek execution upon finality of this order; and
3) In accordance with SCR 3.450, Nis-bet is directed to pay $357.38, the costs associated with this proceeding, for which execution may issue from this Court upon finality of this Order of Suspension.
All sitting. All concur.

. KBA Member No. 89006; bar roster address, 1 North Main Street, Madisonville, Kentucky 42431. Nisbet was admitted to the practice of law on October 19, 2001.